THE           ORNEY          GENEIRAL
                        OF   mXAS3




                      April,23, ~1959

Honorable William S. Fly, Chairman
Senate Finance Committee
Honorable W. S. Heatly, Chairman                                 ,.
                                                                 ,.
House Appropriations Committee
Austin, Texas
                             Opinion NO. w-604
                             Re:, Validity of provisions
                                 fin the general appro-
                                  Eations   bill, 56th
                                        relating to pay-'
                                  ment'of rentals and
                                  services by special
Dear Messrs. Heatly and Fly:      fund agencies.
       You have requested our opinion on the validity of
proposed provisions to be incorporated in the general
appropriations bill 'for the next biennium. An example
of these provisions is as follows:
            "For th,epayment of office rent and             .
       shop rent for examinations; rental amounts
       for State-owned space are to be computed
       at the rate of 3C$ per square foot per
      'month, and the Comptroller shall transfer                ‘,



       from this appropriation item the appr~opri-
       ate rental sumto the State Building Fund
       If the occupied space,isin buildings con-
       structed from such fund, or to the General
       Revenue Fund if the occupied space Is in
       buildings otherwise acquired. . . . ; $
       $   .”

       In Attorney General's Opinion W-573   (1959), it
was held:
            "The Legislature cannot by rider in
       the appropriation bill amend a general
       law. Attorney General's Opinion ,V-1304
       (1951). Therefore, th% ,Degislaturecan-
       not transfer special funds to the General
Hon. William S. Fly & Hon. W. S. Heatly, page 2 (W-604')


      Revenue Fund by an appropriation bill wlth-
      out first amending the general law creating
      the special fund. The Legislature does
      have the power, however, to transfer statu-
      tory special funds to the General Revenue
      Fund by a general law without violating the
      provision of Section  7 of Article VIII of
      the Constitution {of Texas, relating to the
      diversion of special funds. Gulf Iosurance
                                                       .
      Company v. James, 143 Tex. 42q, 185 S.W.2d
          ( 945) Attorney General's Opinion
      E4i    (19i9).
             "Item 16 to the appropriations to the
       Attorney General appropriates money for the
       purposes authorized by the general law and
       it keeps such special funds In a separate
       account to be expended only for the purposes
       authorized by the Legislature by general law.
       Since the appropriation is neither contrary
       to any constitutional provision nor to the
       general law, it is our opinion that such itey
       of the appropriation bill Is,constitutional.
       Since the occupancy of such space is necessary to
the carrying out of.the particular duties of.an'agency of
the State, the Legislature is authorized to appropriate
moneys for the payment of rent. The question presented
by you concerns whether this rent can be charged-by the
Legislature for the occupancy of State-owned space when
the Legislature determines that it is to the best Interest
of the State Building Program to make such charge. There
Is no question'concerning the reasonableness of the rate
of 309!per square foot for State-owned space and such occu-
pancy is for a governmental purpose.
       The rent authorized to be paid by the above quoted
provisions of the appropriations bill is to be deposited
in the State Building Fund which was created by Section
51-b of Article III:of the Constitubion o,f:Texas when the
space to be occupied is in buildings constructed from such
fund and is to be deposited in the General Revenue Fund if
the occupied space is in buildings otherwise acquired.
This deposit is to be made by requiring the Comptroller to
transfer from the appropriation item for rent to the State
Building Fund or the General Revenue Fund as above indicated.
Therefore the transfer is to be made to the proper fund and
the question of transfers of special,funds is.thereby removed.
Hon. William S. Fly + Hon. W. S. Reatly, page 3 (~~-604)


       You are therefore advised that the above quoted
language is valid since it carries out the purpose of
the general law creating the special funds and Is in
conformity with the principles announced*fn.~Oplnion
w-573.                                   .'
                                            .,.
       Your second question concernsthe following pro-
visions to be included in the general appropriations act:
            "Its committees having determined"
       that the reasonable cost of the services
       rendered by administrative and service    l

       departments or agencies of the State to
       the Board of Barber Examiners in carrying
       out its statutory duties and responsibili-
       ties to be the annual sums herein indicated,
       the Legislature hereby adopts the foregoing
       fact-finding; and for the purpose of paying
       for such services there Is hereby appropri-
       ated and the Comptroller shall transfer from
       the Barber Examiners Fund (No. 40) to~the
       General Revenue Fund at the end of ,eachfis-
       calyearthesumof.     . . . $   $   ."'
       In Attorney General's Opinion W-573,   this office
stated:     _~
            "In response to the last paragraph of
      "your request relative to suggestions this
      office might make, you are advised that the
       Legislature may carry out its intended pur-
      pose in one of two alternative methods.
            "First, the Legislature can amend the
       general law creating each special fund so
       as to authorize a transfer of designated
       amounts to the generalyfund, as determined
       by the Legislature.
            "Second, the Leglslature'may provide
       in the General Appropriation Bill~a method
       for the reimbursement to the General Reve-
       nue Fund by establishing the machinery ,for
       a factual determination of the value cf the
       services rendered by administrative end
       servic@departments, or the actual..jc,o'st
                                                of
       the services rendered. This may be aocom-
       plished by designating the Legislat,tiv@
                                     .       ;;
                                           :



Hon. WI&m    S. Fly & Hon. W. S. Heatly, ,page 4 (~~-6~04)


      Budget Board or the Governor or some other
      agency designated by the Legislature, and,
      after a factual determination, the authori-
      ty to execute the proper certification of
      the value of the senvices rendered. The
      Comptroller should then be given authority
      to transfer from the Special Fund to the
      General Revenue Fund upon such a certificate."         .,,
       In your request you state that the ab&e,quoted
provisionsto be Included in the GeneralsAppropriations :'.
Act have been drafted in light of Attorney General's
Opinion WW-573. The Legislature by this language has
provided for the reimbursement to the General Revenue
Fund for services rendered by administrative and service
departments financed from the General Revenue'Fund, and
has made this reimbursement based upon a factual  deter-
mination of the value of the services rendered by such
departments prior to .the reimbursement being made., There-
fore, you are adlvsed that these provisions comply with
the principles announced in Attorney General's Opinion
WW-573 and are valid.
                       SUMMARY
                             -
            The Legislature is authorized
            to make appropriations for the
            payment of rent of space in
            State-owned buildings and have,
            such appropriations deposited
            into the proper fund.
            The Legislature may provide in
            the General Appropriation Bill
            forkthe reimbursement to the
            General Revenus Fund for serv-
            ices rendered by the administra-
            tive and service departments
            financed from the General Reve-
            nue Fund, provided that a method
            is prescribed therein for making
            a factual determination of the
            value of the services rendered
            by administrative and service "
            departments, or the actual cost'
            of the services rendered by the
            administratiye apd service depart-
Hon. Will lam S. Fly & Hon. W. S. Neatly, page 5 (~~-604)


            ments financed from the General
            Revenue Fund. Attorney General's
            Opinion WW-573.
                           Yours very truly, .
                           WILL WILSON
                           Attorney General of Texas




                               Assistant
JR:rm
APPROVED:
OPINION COMMITTEE
Gee. P. Blackburn, Chairman
Riley Eugene Fletcher
Jack Goodman
Robert T. Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert